Citation Nr: 0400351	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1985 to 
February 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which, in pertinent part, 
denied service connection for tinnitus, headaches, 
hypertension, and sinusitis.  These issues are the subject of 
the present Board decision.

An October 2002 RO decision denied entitlement to a rating of 
total disability based on individual unemployability (TDIU 
rating).  This issue is the subject of the remand at the end 
of the present Board decision.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
tinnitus.

2.  The veteran does not have a current diagnosis of a 
chronic headache disorder.

3.  The veteran does not have a current diagnosis of 
hypertension.

4.  The veteran does not have a current diagnosis of 
sinusitis.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1985 to February 2001.  Her entrance examination dated in 
January 1985 shows a blood pressure reading of 100/50.  
Treatment records from February and March 1986 show 
complaints of nosebleeds and blood in her mucus, with 
rhinitis and nasal congestion being assessed.  Other records 
from March 1986 show a blood pressure of 110/80.  At that 
time she had a complaint of  headaches, and the assessment 
was tension headache versus rule out hyperventilation 
syndrome.  Records from January 1988 show complaints of 
headaches for the previous two months, with the veteran 
indicating that she experienced shooting-type headache pains 
that were only a couple of minutes in duration.  An 
assessment of bilateral maxillary sinusitis was made.  
However, the report of sinus X-rays was negative for 
pathology.  In June 1991 she had mild headaches after 
experiencing trauma to her head.  Skull X-rays were negative 
and an assessment of head trauma was made.  Blood pressures 
of 124/68 and 112/65 were recorded in June 1991.  Records 
from September 1995 show complaints of sinus pressure and 
purulent discharge, with an assessment of acute sinusitis 
being made.  A blood pressure of 107/66 was recorded at this 
time.  In February 1998, she indicated a headache and had a 
blood pressure reading of 129/69.  On a January 2001 medical 
history report for the veteran's separation examination, she 
gave a history of sinusitis; the reviewing examiner noted 
this referred to a sinus problem in 1988.  The veteran's 
objective service separation examination showed normal blood 
pressure of 118/64, normal hearing in both ears on audiology 
testing, and normal evaluation of the head, sinuses, and 
neurological system.

In June 2001, the veteran filed claims for service connection 
for multiple conditions including sinusitis and headaches.

In January 2002, the veteran underwent a general medical 
examination for the VA (performed by QTC Medical Services).  
She reported that she had experienced a sinus condition since 
1996.  She said this condition interfered with her breathing, 
and caused a foul-smelling discharge.  She said that she had 
allergic attacks which occurred over her right forehead, 
right cheek, left forehead, and left cheek to nose.  She was 
not on any medications for this condition.  It was indicated 
that she had not been employed since November 2001.  On 
physical examination, her blood pressure was 122/61.  Her 
sinuses revealed dried mucosa on the right and left hyperemic 
mucosa with no evidence of exudate.  There was no palpable 
tenderness and no permanent discharge.  A sinus series showed 
that the paranasal sinuses appeared well-developed, lucent, 
and symmetrical.  No mucosal thickening, air-fluid level, or 
bone destruction was appreciated.  The impression was a 
negative study.  The examiner indicated that there was no 
pathology of the sinuses to render a diagnosis.

VA outpatient treatment records dated from 2001 to 2003 show 
treatment for various conditions, most of which are not 
pertinent to the present claims.  Blood pressure readings 
during this time were 125/63 in May 2002, 120/58 in September 
2002, and 130/67 in October 2002.  Records from November 2003 
show complaints of periodic tinnitus, described as a high-
pitched ringing or tone.  Audiology testing showed hearing 
was within normal limits in both ears.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate her claims for service 
connection.  Relevant medical records have been obtained and 
a VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

1.  Tinnitus

The veteran's service medical records from her 1985-2001 
active duty contain no indication of any tinnitus.  Her post-
service medical records contain no indication of this 
condition until late 2003, when she stated she experienced a 
high-pitched ringing or tone.  Tinnitus was not diagnosed at 
this time, and her hearing was within normal limits.  There 
is no competent medical evidence of record which diagnoses 
the veteran with tinnitus.  In the absence of a diagnosis of 
a condition, service connection for that condition is not 
warranted.  Degmetich v. Brown, 104 F.23d 1328 (1997).  
Moreover, even if tinnitus were currently present, the 
medical evidence does not link it to any incident of service.  
While the veteran believes that she has tinnitus which is 
related to her military service, she is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992). 

The weight of the credible evidence indicates that any 
tinnitus which is currently present began after service and 
was not caused by any incident of service.  Claimed tinnitus 
was not incurred in or aggravated by active military service.  
As the preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Headaches

Virtually everyone experiences headaches from time to time, 
and such is not necessarily indicative of a chronic disorder.  
The veteran's service medical records from her 1985-2001 
active duty show isolated complaints of headaches, often 
accompanying other acute and transitory ailments.  A chronic 
headache disorder, such as migraine, was not shown in 
service.  Post-service medical records show no complaints of 
headaches or a diagnosis of a chronic headache disorder.

While the veteran was seen on a few occasions during service 
with complaints of headaches, the medical records as a whole 
show that such headaches were acute and transitory and 
resolved without residual disability.  The post-service 
medical records show no chronic headache disorder, and 
without a currently diagnosed condition, there may be no 
service connection.  Degmetich, supra.

The Board concludes that a claimed headache disorder was not 
incurred in or aggravated by service.  As the preponderence 
of the evidence is against the claim for service connection 
for headaches, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

3.  Hypertension

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).

The veteran's service medical records do not show 
hypertension.  Her blood pressure was normal throughout 
service.  There were no hypertensive readings within the one-
year presumptive period following service.  In fact, even 
later post-service medical records show no hypertension.  In 
the absence of a diagnosis of a current condition, service 
connection is not warranted.  Degmetich, supra.  

Claimed hypertension was not incurred in or or aggravated by 
service.  As the preponderence of the evidence is against the 
claim for service connection for hypertension, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


4.  Sinusitis

The veteran's service medical records show complaints of 
sinusitis symptoms on a few occasions.  Although there was an 
assessment of sinusitis, sinus X-rays in service were normal.  
At the 2001 service separation examination, the veteran gave 
a history of past sinusitis, although the sinuses were normal 
on objective evaluation.  Post-service medical records show 
complaints of a sinus condition, but there have been no 
objective findings of sinusitis.  At the 2002 VA examination, 
clinical evaluation and sinus X-rays showed normal sinuses, 
and there was no diagnosis of sinusitis.

The evidence as a whole shows only acute and transitory 
episodes of sinusitis in service, and these resolved without 
residual disability.  There is no current diagnosis of 
sinusitis, and thus service connection may not be granted.   
Degmetich, supra.  

Claimed sinusitis was not incurred in or aggravated by 
service.  As the preponderence of the evidence is against the 
claim for service connection for sinusitis, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for tinnitus is denied.

Service connection for headaches is denied.

Service connection for hypertension is denied.

Service connection for sinusitis is denied.




REMAND

The veteran has multiple service-connected disabilities, with 
a combined compensation rating of 80 percent.  An October 
2002 RO decision denied a rating of total disability based on 
individual unemployability (TDIU rating).  In February 2003, 
the RO received a VA Form 9 with a two page attachment.  In 
this document the veteran disputed the RO's denial of a TDIU 
rating, and it appears she wants to appeal the matter.  The 
Board finds that this is a sufficient and timely notice of 
disagreement with the RO's denial of a TDIU rating.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201.  Thus the TDIU issue 
must be remanded to the RO for issuance of a statement of the 
case, and to give the veteran an opportunity to thereafter 
perfect an appeal of this issue by filing a timely 
substantive appeal.  Manlincon v. West, 12 Vet.App. 238 
(1999).

Accordingly, the TDIU issue is remanded for the following:

The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to a TDIU rating, and she 
should be given an opportunity to 
thereafter perfect an appeal of this 
issue by filing a timely substantive 
appeal.  

If, and only if, the veteran perfects an 
appeal of the TDIU issue, the RO should 
return the case to the Board for review 
of such issue. 


____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



